An unpublis ‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Cuua‘r

OF

l
l
I

IN THE SUPREME COURT OF THE STATE OF NEVADA

DONOVAN CHARLES STONER, No. 64752
Appellant? 
 I . rlree
DR. DONNELLY; UR. SCOTT; DONALD '
HELLING; AND JACK PALMER, OCT 2 ll Zﬂl‘l '
ﬁ—Les ond‘g‘nttﬁ‘ —¥~— TRACW K wmmar'
CLERZ “TajeeémEv-émﬁuer

   
 

BY

ORDER DISMISSING APPEAL
Appellant ﬁled a notice of withdrawal of appeal, which we

 

BE‘PUTV CLERK

construe as a motion to voluntarily dismiss this appeal. See NRAP 420:3).
The motion is granted, and we hereby dismiss this appeal with the parties

to bear their own costs and fees, if any. See id.
{"1

It is so ORDERED. I  0N 
Kiel" * / {/

24.4 F" “(*3er

,C.J.

cc: Hon. Michael Montero, District Judge
Donovan Charles Stoner
Attorney General/Carson City

Pershing County Clerk

##35548